  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 1 of 10 PageID #:339



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


Gzim Selmani,                              )
                                           )
             Plaintiff,                    )
                                           )
                                           )
                                           )
     v.                                    ) No. 20-cv-2097
                                           )
                                           )
Village of Bartlett, et al.,               )
                                           )
                Defendants.                )
                                           )


                          Memorandum Opinion and Order

     Plaintiff Gzim Selmani, a police officer employed by the

Village of Bartlett Police Department, brings this action against

Defendants—the Village of Bartlett (the “Village”), the Village

President,       and   several     Bartlett    Police   Department   officials—

seeking damages stemming from the Village’s decision to put Mr.

Selmani    on    unpaid    medical    leave    in   2019   after   psychological

symptoms     caused       by   a   2014   training      incident    intensified.

Defendants move to dismiss Mr. Selmani’s eight-count complaint in

its entirety [22]. For the reasons that follow, Defendants’ motion

is granted.

                                          I.

     In reviewing the sufficiency of a complaint pursuant to a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 2 of 10 PageID #:340



I “accept all well pled facts as true and draw all permissible

inferences in favor of the plaintiff.”            Agnew v. Nat’l Collegiate

Athletic Ass’n, 683 F.3d 328, 334 (7th Cir. 2012).               To survive a

motion to dismiss, the complaint must state a claim “that is

plausible     on    its   face”    after     conclusory     allegations       are

disregarded.       W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670,

675 (7th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–

79 (2009)).

     Mr. Selmani was hired as a police officer by the Village of

Bartlett Police Department in September 2012.             In August 2014, he

accepted an assignment as a member of the Specialized Police

Emergency Action Response (“SPEAR”) team.            Following a SPEAR team

training exercise on August 11, 2014, after Mr. Selmani had removed

his protective equipment, Mr. Selmani’s team members, including

several of the defendants, instructed Mr. Selmani to re-enter the

training room and then fired thirty to fifty rounds of simulated

ammunition from their AR-15 rifles at Mr. Selmani at close range.

As a result of this incident, which Mr. Selmani characterizes as

“hazing,”    Mr.    Selmani   suffered     both    physical     and   emotional

injuries.    He alleges that he “struggled for years from recurring

and disturbing nightmares and flashbacks of the traumatic event.”

R. 1 ¶ 23.

     Mr.    Selmani    resigned   from     the   SPEAR   team   in    2017,   and

ultimately reported the incident to his employer in early 2019.

                                       2
  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 3 of 10 PageID #:341



He sought counseling at that time, and as a result, he was

eventually diagnosed with Post-Traumatic Stress Disorder (“PTSD”)

and other psychological disorders.          In February 2019, Mr. Selmani

requested that he be put on paid leave.                Instead, purportedly

without explanation, the Village placed Mr. Selmani on unpaid leave

in May 2019 and subsequently ceased providing employee benefits

such as health care.      Mr. Selmani complains that he is entitled to

a year of salary and other benefits under the Public Employee

Disability Act (“PEDA”), 5 Ill. Comp. Stat. 345/1, but that the

Village did not initially inform Mr. Selmani that he was eligible

for those benefits, and then denied his application for reasons of

timeliness and process.

     Mr.    Selmani’s   complaint     asserts    eight   causes    of   action,

including both federal claims pursuant to 42 U.S.C. § 1983 and

state-law claims.     Defendants move to dismiss the complaint in its

entirety.    I consider each claim in turn.

                                      II.

     In Count I, Mr. Selmani brings a claim for due process

violations pursuant to 42 U.S.C. § 1983.            Specifically, he claims

that he was deprived of due process when he was placed on unpaid

leave without a pre-decision hearing or other opportunity to be

heard.

     Due process claims such as Mr. Selmani’s present two “basic

legal questions”:       “(1) is there a property or liberty interest

                                       3
    Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 4 of 10 PageID #:342



protected by due process; and (2) if so, what process is due, and

when must that process be made available?”                Bradley v. Vill. of

Univ. Park, 929 F.3d 875, 882 (7th Cir. 2019) (citing Simpson v.

Brown County, 860 F.3d 1001, 1006 (7th Cir. 2017)).                   “The basic

characteristic of a property interest is the continued flow of

benefits, which may not be interrupted without an opportunity to

be heard.”      Ceko v. Martin, 753 F. Supp. 1418, 1423 (N.D. Ill.

1990).     “For public employees, a ‘protected property interest in

employment can arise from a state statute, regulation, municipal

ordinance, or an express or implied contract.’”              Bradley, 929 F.3d

at 882 (citing Crull v. Sunderman, 384 F.3d 453, 460 (7th Cir.

2004)).

      Mr. Selmani’s claim falters because he fails to allege a

protected property interest in his employment.               In his complaint,

Mr. Selmani contends that the property interest arises from the

collective bargaining agreement (“CBA”) that was in effect at the

time, which he alleges provided that an officer “could not suffer

suspensions or terminations without prior written notification and

except for cause.”       R. 1 ¶ 63.     Defendants attached the applicable

CBA to their motion to dismiss,1 however, and it does not provide


1 I may consider the CBA because it is central to Mr. Selmani’s
claim and referred to in the complaint. See Venture Assocs. Corp.
v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)
(“Documents that a defendant attaches to a motion to dismiss are
considered part of the pleadings if they are referred to in the
plaintiff’s complaint and are central to her claim.”).
                                         4
  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 5 of 10 PageID #:343



as Mr. Selmani alleges.         Section 13.5, which governs leave for

illness or injury, provides only that “the Village may grant a

leave of absence without pay” after the employee submits a written

application for leave and provides other relevant information.                   R.

22-2 at 19.   It does not provide that the Village may grant unpaid

medical leave only for cause or after providing notice and an

opportunity to be heard.

     In his reply brief, Mr. Selmani cites authority in which

courts found that police officers had a property interest in their

continued employment under 65 Ill. Comp. Stat. 5/10-1-18.                    See,

e.g., Ceko, 753 F. Supp. at 1422.              That statute provides, in

relevant part:

     No officer or employee of a police or fire department in

     the classified civil service of any municipality having

     500,000 or fewer inhabitants who is appointed under the

     rules    and   after     examination,      may    be   removed     or

     discharged, or suspended for a period of more than 5

     calendar days, except for cause upon written charges and

     after an opportunity to be heard in his own defense.

65 Ill. Comp. Stat. 5/10-1-18(b).            Even setting aside that Mr.

Selmani did not allege in the complaint that this statute created

the property interest in question, Mr. Selmani does not allege

sufficient facts to establish that this provision applies to him.

Mr. Selmani has not alleged, for example, that he is properly

                                       5
  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 6 of 10 PageID #:344



considered a “classified civil servant” or that he was “appointed

under the rules and after examination.”

      Accordingly, I conclude that Mr. Selmani has not alleged that

he had a property interest in his continued employment, and I

dismiss Count I without prejudice.

                                     III.

      Mr.     Selmani   next   brings       a   claim    for   First   Amendment

retaliation pursuant to 42 U.S.C. § 1983. Specifically, he alleges

in Count II that he was retaliated against after engaging in speech

protected by the First Amendment—namely, reporting the misconduct

of the SPEAR team members, reporting the injuries he sustained,

and requesting pension and PEDA benefits to compensate him for his

injuries.

      To state a claim for First Amendment retaliation, a plaintiff

must establish that he spoke (1) as a citizen (2) on a matter of

public concern.     Kubiak v. City of Chicago, 810 F.3d 476, 481 (7th

Cir. 2016).     “[W]hen public employees make statements pursuant to

their official duties, the employees are not speaking as citizens

for   First    Amendment   purposes,    and      the    Constitution   does   not

insulate their communications from employer discipline.”                Garcetti

v. Ceballos, 547 U.S. 410, 421 (2006).             “Determining the official

duties of a public employee requires a practical inquiry into what

duties the employee is expected to perform, and is not limited to

the formal job description.”            Kubiak, 810 F.3d at 481 (citing

                                        6
  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 7 of 10 PageID #:345



Houskins v. Sheahan, 549 F.3d 480, 490 (7th Cir. 2008)).                Whether

speech is protected under the First Amendment is a question of

law.    Id.

       Defendants argue that Mr. Selmani’s claim fails as a matter

of law because he was not speaking as a private citizen, but rather

within the scope of his official duties.            I agree.    Generally, an

employee      is   expected   to   report   his   colleagues’   inappropriate

behavior to a supervisor.          See id. at 481–82.       “[I]t makes even

more sense to expect [police] officers to report that a fellow

officer acted violently [because officers are] responsible for

protecting the public from harm.”           Id. at 482.     Accordingly, the

Seventh Circuit has repeatedly held that police officers’ internal

reports of fellow officers’ misconduct do not qualify as citizen

speech for purposes of the First Amendment.           See id. at 482 (police

officer’s internal report that she had been verbally assaulted by

fellow officer was not protected speech); Roake v. Forest Preserve

Dist., 849 F.3d 342, 346–47 (7th Cir. 2017) (officer’s two internal

reports of officer misconduct were made within scope of official

duties).

       Here, the speech at issue solely involves internal reporting

of officer misconduct—either in isolation or in order to establish

Mr. Selmani’s eligibility for benefits.              Because Mr. Selmani’s

internal reports regarding the SPEAR team incident are not citizen

speech, his First Amendment retaliation claim is dismissed.

                                        7
  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 8 of 10 PageID #:346



                                        IV.

     In Count III, Mr. Selmani brings a Monell claim under 42

U.S.C. § 1983.      Monell stands for the proposition that “[w]hile a

municipality is not vicariously liable under § 1983 for the acts

of its employees, a constitutional deprivation may be attributable

to a municipality ‘when execution of a government’s policy or

custom . . . inflicts the injury.’” Montano v. City of Chicago,

535 F.3d 558, 570 (7th Cir. 2008) (citing Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978)).             In order to maintain a Monell

claim against a municipality, a plaintiff must establish either

“(1) an express policy that, when enforced, causes a constitutional

deprivation; or (2) that the constitutional injury was caused by

a person with final policymaking authority.”              Id. (citing Gable v.

City of Chicago, 296 F.3d 531, 537 (7th Cir. 2002)).

     Accordingly, Monell liability and the constitutional claims

asserted by Mr. Selmani are intertwined.                  In order to prevail

against the Village as a defendant under Counts I or II of the

complaint,    Mr.    Selmani    would        have   had   to    satisfy   Monell.

Conversely,   to    prevail    on   a   Monell      claim,     Mr.   Selmani   must

establish an underlying constitutional deprivation such as those

asserted in Counts I and II.            See Houskins, 549 F.3d at 493–94

(Monell claim failed where plaintiff did not “establish that she

was deprived of a constitutional right”); King v. East St. Louis

School Dist. 189, 496 F.3d 812, 817 (7th Cir. 2007) (“It is well

                                         8
    Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 9 of 10 PageID #:347



established that there can be no municipal liability based on an

official policy under Monell if the policy did not result in a

violation of [the plaintiff’s] constitutional rights.”).

        The constitutional violations underlying Mr. Selmani’s Monell

claim appear identical to those asserted in Counts I and II—namely,

denial of due process and First-Amendment retaliation.                      See R. 1

¶ 84 (denial of benefits “deprived Plaintiff of his rights under

the law and was handled in such a manner . . . in order to retaliate

against Plaintiff for having reported police misconduct and having

sustained a mental injury as a result of said conduct”); see also

R. 27 at 15.        However, as described above, Mr. Selmani has not

plausibly alleged due-process or First-Amendment constitutional

violations.        Because     there    is   no   underlying         constitutional

deprivation, I dismiss Mr. Selmani’s Monell claim.

                                        V.

        The remaining five claims asserted by Mr. Selmani arise under

Illinois law.       See R. 1 ¶¶ 90–135.           Having determined that Mr.

Selmani fails to state a federal claim, I decline to exercise

supplemental jurisdiction over the remaining claims. See 28 U.S.C.

§   1367(c)     (“The    district      courts     may     decline     to    exercise

supplemental jurisdiction over a claim . . . if . . . the district

court    has   dismissed     all   claims    over       which   it    has   original

jurisdiction.”); Burritt v. Ditlefsen, 807 F.3d 239, 252 (7th Cir.

2015) (“[O]nly in ‘unusual cases’ may a district court exercise

                                         9
  Case: 1:20-cv-02097 Document #: 33 Filed: 09/17/20 Page 10 of 10 PageID #:348



its discretion to assert its supplemental jurisdiction [after

dismissal of federal claims] based upon the balance of factors of

‘judicial economy, convenience, fairness and comity’”); Groce v.

Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999) (“[I]t is the

well-established law of this circuit that the usual practice is to

dismiss without prejudice state supplemental claims whenever all

federal claims have been dismissed prior to trial.”). Accordingly,

Counts IV-VIII are dismissed without prejudice.

                                      VI.

     For the foregoing reasons, Defendants’ motion to dismiss [22]

is granted.



                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: September 17, 2020




                                       10
